Citation Nr: 0407160	
Decision Date: 03/18/04    Archive Date: 03/30/04

DOCKET NO.  94-32 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased (compensable) disability rating 
for service-connected liver disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel




INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a February 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (the RO).  

Procedural history

The veteran served on active duty from October 1971 to 
October 1973.  

The veteran was granted service connection for a liver 
disorder (denominated by the RO as laceration of the liver) 
in a February 1993 rating decision; a noncompensable 
disability rating was awarded.  The veteran disagreed with 
the rating assigned and initiated this appeal.  The appeal 
was perfected with the timely submission of the veteran's 
substantive appeal (VA Form 9) in January 1994.  

The Board notes that this matter was the subject of Board 
remands in March 1997, August 2000 and August 2001.  It was 
adjudicated on the merits in an October 2002 Board decision.  
The veteran appealed that decision to the United States Court 
of Appeals for Veterans Claims (the Court).  In an Order 
dated November 2003 (the Order) based on a Joint Motion for 
Remand (the Joint Motion), the Court vacated the Board's 
October 2002 decision and remanded this matter to the Board.

Other issues not on appeal

The Board 's August 2001 remand addressed two additional 
issues: entitlement to a permanent and total disability 
rating for pension purposes and entitlement to an increased 
(compensable) disability evaluation for multiple ventral 
hernia repairs with recurrent hernia, secondary to the 
veteran's service connected liver disorder.  
For reasons expressed immediately below, the Board concludes 
that those issues are no longer on appeal.

In April 2002 the veteran was informed that his claim of 
entitlement to a permanent and total rating for pension 
purposes had been granted.  The grant of benefits terminates 
the appeal as to that issue.  The Board additionally observes 
that according to an August 2002 VA letter, pension benefits 
were not actually disbursed because the veteran's family 
income exceeded the legal limit.  
See 38 U.S.C.A. § 1521 (West 2002).  To the Board's 
knowledge, the veteran has not expressed disagreement with 
that decision, which is a separately appealable issue.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where an 
appealed claim is granted during the pendency of the appeal, 
the notice of disagreement pertaining to that issue ceases to 
be valid, and a second notice of disagreement must thereafter 
be timely filed to initiate appellate review of 
"downstream" issues].  

In August 2001, the issue of the veteran's entitlement to an 
increased evaluation for multiple ventral hernia repairs with 
recurrent hernia, secondary to a liver laceration was 
remanded for preparation of a statement of the case (SOC).  
See Manlincon v. West, 12 Vet. App. 238 (1999).  In April 
2002, a SOC was sent to the veteran.  The veteran did not 
timely perfect an appeal as to that issue, and accordingly, 
the Board has no jurisdiction to consider it.  38 U.S.C.A. § 
7105 (West 1991); 38 C.F.R. § 20.302 (2003).


REMAND

As noted in the INTRODUCTION, this case was remanded by the 
Court pursuant to a Joint Motion for the express purpose of 
allowing the Board to address certain deficiencies in the 
development of the case.  The Board will proceed to do so.

First, the parties noted that in an August 2001 remand to the 
RO the Board instructed the RO to consider whether a new 
examination was required in light of changes to the relevant 
diagnostic codes, which became effective July 2001.  The 
Board included an instruction in its remand that if the RO 
determined that such an examination was not appropriate, it 
should provide a detailed explanation as to why it arrived at 
that conclusion.  As noted by the parties in the Joint 
Motion, the RO did not obtain a new examination on remand and 
that it did not in its April 2002 SSOC explain why it came to 
the conclusion that an examination was not warranted.  The 
parties further noted that, in light of the fact that the 
most recent examination was more than 3 years old, the Board 
should consider whether a new examination should be ordered 
on that basis.

Numerous Court decisions make it abundantly clear that 
sufficiently detailed, recent medical evidence must be 
obtained to fairly rate veterans' disabilities.  See, e.g. 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991) [VA's duty to 
assist includes the conduct of a thorough and contemporaneous 
medical examination].  Accordingly, the Board believes that 
another examination of the veteran should be scheduled.

Second, the parties noted that in the March 1997 remand to 
the RO the Board told the RO to contact Midwest Clinic and 
obtain the veteran's records.  Previous correspondence with 
Midwest Clinic referred to an enclosed VA Form 21-4142, 
consent to obtain medical records, indicating that the 
veteran had at some time submitted such a form.  However, a 
copy of this form is no longer in the claim folder.  In a 
March 1997 letter, the RO advised the veteran that he could 
either contact the facility himself or fill out another 
authorization form.  The veteran replied to the RO that he 
had nothing more to submit.  

In the Joint Motion, the parties theorized that the veteran 
may have believed that, since he had previously submitted a 
signed consent form, he did not need to submit another one.  
The parties instructed that, on remand, the Board should 
ensure that the veteran is advised of the necessity of 
submitting another signed authorization form if he wishes the 
RO to obtain any additional records from this facility.  The 
Joint Motion further indicated that the veteran should be 
instructed that if he is aware that there are no additional 
records from this facility he should so advise VA, in order 
to avoid unnecessary delay in processing his appeal.  

Accordingly, to comply with the Court's Order and with the 
instructions of the Joint Motion, the Board has determined 
that this issue must be remanded to VBA for the following 
actions.

1.	 VBA should notify the veteran, with a copy to 
his representative, (a) that it has no records from 
Midwest Clinic after April 1993, and (b) that it no 
longer has an authorization form from him to obtain 
additional records.  The veteran should be informed 
that, if he has knowledge of the existence of 
additional 
records from Midwest after April 1993, he should 
either complete an authorization form or contact 
Midwest Clinic himself.  The veteran should be 
advised 
to inform VBA if he learns that there are no 
additional 
records in order to avoid additional delays in 
processing 
his appeal.  Any communications with the veteran 
and his representative should be memorialized via a 
report of 
contact, internal memorandum or similar document in 
the claims folder.

2.  The veteran should be scheduled for 
an examination to evaluate the service-
connected liver disability.  The 
veteran's VA claims folder should be 
forwarded to the examiner for review in 
conjunction with the examination.  

?	The examiner is requested to report 
in detail all complaints and 
clinical findings pertaining to the 
liver disorder.  
?	The examiner is asked to comment on 
whether there is evidence of 
symptoms such as adhesions of the 
peritoneum, cirrhosis of the liver, 
abscess, active hepatitis C, or 
other chronic liver disease.  
?	If there is active hepatitis C, the 
examiner should comment on whether 
there are such symptoms as fatigue, 
malaise, nausea, vomiting, anorexia, 
arthralgia, right upper quadrant 
pain, weight loss or other 
indication of malnutrition or 
hepatomegaly associated with the 
disease.  
?	If there are such symptoms 
associated with hepatitis C, as 
noted above, the examiner should 
comment on whether such symptoms are 
debilitating; and if so, the 
frequency and extent of debilitating 
episodes; as well as whether the 
veteran requires dietary 
restrictions.
?	In addition, the examiner should 
comment on any other functional 
limitations caused by the veteran's 
service-connected liver disorder.

The report of the examination should be 
associated with the veteran's VA claims 
folder.
 
3.	 After undertaking any additional development it 
deems 
to be necessary, VBA should then readjudicate the 
claim.  
If the claim remains denied, VBA should issue a 
supplemental statement of the case.  Thereafter, 
the claims folder should be 
returned to the Board for further appellate review, 
if otherwise
in order.
  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  





In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




